Title: Thomas Jefferson to John Wayles Eppes, 9 September 1814
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir  Monticello Sep. 9. 14.
          I am sorry to learn by Francis’s letter that your you are not yet recovered from your rheumatism, and much wonder you do not go and pass a summer at the Warm springs. from the examples I have seen I should entertain no doubt of a radical cure.the transactions at Washington and Alexandria are indeed beyond expectation. the circumjacent country is mostly disaffected, but I should have thought the motions of the enemy long enough known, and their object probable enough to have
			 called the well affected counties of Virginia & Maryland into place. nobody who knows the President can doubt but that he has honestly done every thing he could to the best of his judgment. and there is no sounder judgment than his.
			 I cannot account for what has happened but by
			 giving
			 credit to the rumors which circulate against Armstrong. who is presumptuous, obstinate & injudicious.
			 I should hope the law could lay hold of Sims Etc. if it
			 could lay hold of any thing after the experiment on Burr. but Congress itself can punish Alexandria, by repealing the law which made it a town, by discontinuing it as a port of entry or clearance, and perhaps by suppressing it’s banks. but I expect all will go off with impunity. if our
			 government ever fails, it will be from this weakness. no government can be maintained without the principle of fear as well as of duty. good men will obey the last, but bad ones the former
			 only.—our county is a desert. none are to be met in the roads but grey heads. about 800. men are gone from it, & chiefly volunteers. but I fear they cannot
			 be armed. I think the truth must now be obvious that our people are too
			 happy at home to enter into regular service, and that we cannot be defended but by making every citizen a souldier, as the Greeks & Romans who had no standing armies, & that in doing this
			 every one all must be marshalled, classed by their ages, & every service ascribed to it’s competent class. ever affectionately yours’
          Th:
            Jefferson
        